Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 1 of 32 PageID: 39




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY




DAVIDA SCHUMAN,                          )
                                               Civil Action No:
                  Plaintiff,             )     2:19-cv-20413-WJM-MF

      v.                                 )     Returnable: March 2, 2020

KERN UNIVERSITY, ET AL.,                 )



                  Defendants.            )




  BRIEF IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS PURSUANT TO
      FED. R. CIV. P. 12(b)(1) and FED. R. CIV. P. 12(b)(6)




                                         GURBIR S. GREWAL
                                         ATTORNEY GENERAL OF NEW JERSEY
                                         R.J. Hughes Justice Complex
                                         P.O. Box 112
                                         25 Market Street
                                         Trenton, New Jersey 08625-0112
                                         Attorney for Defendants



Rimma Razhba
Deputy Attorney General
On the Brief
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 2 of 32 PageID: 40




                               TABLE OF CONTENTS

                                                                         U ~("_F   T~Tn



   I.      PRELIMINARY STATEMENT........                 ...     ...    .......1


   II.     STATEMENT OF FACTS AND PROCEDURAL HISTORY ...............2

   III. STANDARD OF REVIEW .. .............. ... . . . . . ............. 5

   IV.     ARGUMENT

   POINT I: PLAINTIFF'S COMPLAINT MUST BE DISMISSED AGAINST
   ALL DEFENDANTS BASED UPON STATE SOVEREIGN IMMUNITY AND
   BECAUSE STATE AGENCIES ARE NOT "PERSONS" AMENABLE TO SUIT
   UNDER 42 U.S.C. X1983  .. . ........................ ........... 7

        A. PLANITIFF'S    CLAIMS  ARE    BARRED   BY   THE   ELEVENTH
           AMENDMENT. ... ...................... ................... .. 7
           1. THE STATUS UNDER STATE LAW FACTOR ................ ...11
           2. AUTONOMY FACTOR ..................... . . ... . ....... . ..13
           3. FUNDING FACTOR .. .... ..... ............... ..... .......14

        B. PLAINTIFF'S CLAIMS AGAINST KERN MUST BE DISMISSED
           BECAUSE IT IS NOT A "PERSON" AMENDABLE TO SUIT UNDER
           42 U.S.C. X1983 . . . . . ... ..... ....... . ... .... .... . .... ...16

POINT II: THE INDIVIDUAL DEFENDANTS ARE ENTITLED TO QUALIFIED
IMMUNITY AND THE CONSTITUTIONAL CLAIMS AGAINST THEM IN THEIR
INDIVIDUAL CAPACITIES MUST BE DISMISSED .... ........... ........17

POINT III: PLAINTIFF'S COMPLAINT SHOULD BE DISMISSED BASED ON
THE YOUNGER ABSTENTION DOCTRINE ............ ...................22

CONCLUSION ....................................................26
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 3 of 32 PageID: 41




                          TABLE OF AUTHORITIES

                                                                   Page No.

                               FEDERAL CASES

Anderson v. Creighton, 483 U.S. 635 (1987)         ...................17

Ashcroft v. Igbal, 556 U.S. 662 (2009)         ...................5,6,19

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)          .............5,6

Benn v. First Judicial Dist., 426 F.3d 233

 (3d Cir. 2005)    ...............................................9

Board of Trustees of the University of Alabama v. Garrett,

531 U.S. 356 (2001)     ...........................................7

Bowers v. The National Collegiate Athletic Ass'n., 475 F.3d 524

 (3d Cir. 2007)    ..............................................15

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256

 (3d Cir. 2006)    ...............................................5

Capogrosso v. Supreme Court of N.J., 588 F.3d 180

 (3d Cir. 2009)    ..............................................16

Cooper v. Southeaster Penna. Transp. Auth., 548 F.3d 296

 (3d Cir. 2008)    ..............................................10

Crawford v. Richard Stockton State College, Civil Action No. 90-

1230 (D.N.J. Sept. 26, 1990) (Gerry, C.J.) ....................11

Edelman v. Jordan, 415 U.S. 651(1974)        .......................8,9

Fitchik v. New Jersey Transit Rail O erations, Inc., 873 F.2d 655

(3d Cir. 1989}    ............................................10,11
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 4 of 32 PageID: 42




Florida Dept. of Health v. Florida Nursing Home Association, 450

U.S. 147 (1981)        ...............................................9

Gould Electronics, Inc. v. United States, 220 F.3d 169

 (3d Cir. 2000) ................................................6

Harlow v. Fitzgerald, 457 U.S. 800(1982)                     .....................17

Kashani v. Purdue Univ., 813 F.2d 843 (7th Cir. 1987) .......10,15

Kimel v. Florida Bd. Of Regents, 528 U.S. 62 (2000)                          ...........7

Kovats v. Rutgers, The State University, 822 F.2d 1303 (3d Cir.

1987)    .........................................................9

Lavia v. Pennsylvania Dept. of Corrections, 224 F.3d 190(3d Cir.

2000)    .........................................................7

Maliandi v. Montclair State University, 845 F.3d 77

 (3d Cir. 2016)        .....................................12,13,14,16

McCauley v. Univ. of the Virgin Islands, 618 F.3d 232 (3d Cir.

2010)    ........................................................15

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993)                      .................5

Nannay    v.   Rowan    College,      101   F.   Supp.       2d   272    (D.N.J.     2000)

...........................................................12,15

O'Neill v. City of Philadelphia, 32 F.3d 785

 (3d Cir. 1994)        ...........................................23,24

Pennhurst      State   School   and    Hospital        v.    Halderman,      465   U.S.   89

(1984)   ........................................................8

Perry    v.    Gold    and   Laine,   P.C.,      371    F.    Supp.     2d   622   (D.N.J.

2005) ..........................................................6
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 5 of 32 PageID: 43




Polk County v. Dodson, 454 U.S. 312 (1981)         ...................18

Raygor v. Regents of the Univ. of Minn., 534 U.S. 533,

 (2002) ............................. ...........................9

Rehberg v. Glassboro State College, 745 F. Supp. 1113

 (D.N.J. 1990)    .........................................11,12,15

Rode v. Dellaraprete, 845 F.2d 1194

 (3d Cir. 1988)    ..............................................18

Ruffin v. Beal, 468 F. Supp. 482 (E.D. Pa 1978)          ..............19

Scheuer v. Rhodes, 416 U.S. 232 (1973)        .......................18

State of New Jersey, Dep t. of Evntl. Prot. v. Gloucester Envtl.

Mgmt. Servs., Inc., 923 F. Supp. 651 (D.N.J. 1995)           ........ 11,12

Younger v. Harris, 401 U.S. 37 (1971)         .....................22,23

                                STATE CASES

Delbridge v. Schaeffer, 238 N.J. Super. 323

 (Law Div. 1989)    .............................................19

Morgan v. Union Cty. Bd. Of Chosen Freeholders, 268 N.J. Super.

 337(App. Div. 1993)     .........................................18

N.J. Educ. Facilities Auth. V. The Conditioning Company, 567

A.2d 1013 (App. Div. 1989)      ...................................10

Schneider v. Simoni, 163 N.J. 336(2000)        ......................17




                             FEDERAL STATUTES




42 U.S.C. §1983 ....................................7, 16, 18, 19
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 6 of 32 PageID: 44




                           NEW JERSEY STATUTES

N.J.S.A. 52:14B-1 et seq ......................................11

N.J.S.A. 59:1-1 et seq ........................................11

N.J.S.A. 59:13-1 et seq .......................................11

N.J.S.A. 18A:64-6(1) ..........................................11

N.J.S.A. 18A:64-6 .............................................12

N.J.S.A. 18A:3B-6 .............................................12

N.J.S.A. 54:32B-1 et seq ......................................11

N.J.S.A. 54:4-3.6 .............................................12

N.J.S.A. 59:1-1 et seq. .......................................11

N.J.S.A. 52:14B-2 .............................................12

N.J.S.A. 18A:3B-6     ............................................12

N.J.S.A. 11A:1-1 et seq. ................. .....................12

                              FEDERAL RULES

Fed. R. Civ. P. 12(b)(1) .....................................1,6

Fed. R. Civ. P. 12(b)(6) .....................................1,5

                                   OTHER

P.L. 2019 C. 150 .................. ............................14
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 7 of 32 PageID: 45




                          PRELIMINARY STATEMENT

         Plaintiff   Davida   Schuman     brings   this    lawsuit against

   Defendant Kean University and individual defendants Dawood

   Farahi, Jeffrey Toney, Kenneth Green, Corey Vigdor and Bridie

   Chapman (all employees of Kean University) in their official

   and individual capacities.       Plaintiff alleges that Defendants

   violated her procedural and substantive due process rights

   under the Fourteenth Amendment and her rights under the First

   Amendment.    Plaintiff also alleges that the New Jersey State

   Policy   Prohibiting     Discrimination     in    the     Workplace    is

   unconstitutional.

        It is respectfully requested that the Court dismiss the

   Plaintiff's Complaint with prejudice against all Defendants

  pursuant to Fed. R. Civ. P. 12 (b)(1) and 12(b)(6)                  First,

  Plaintiff's Complaint should be dismissed based upon state

  sovereign     immunity,     as   Kean   University      and   the   state

  Defendants in their official capacities are arms of the state.

  Moreover, the state is not a "person" under Section 1983.

  Plaintiff's Complaint should also be dismissed against the

  state Defendants in their individual capacities because they

  are entitled to qualified immunity.        Finally, the Court should

  abstain from hearing this case based on the Younger abstention

  doctrine.




                                      1
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 8 of 32 PageID: 46




                 STATEMENT OF FACTS AND PROCEDURAL HISTORY

          Plaintiff is a professor at Kean University.                  (Complaint

   at ¶ 4)       In August 2018, after an internal investigation of

   a complaint filed against Schuman by another Kean professor

   was    concluded, .    Kean    issued       a   final    determination     that

   Plaintiff violated the New Jersey State Policy Prohibiting

  Discrimination in the Workplace ("Policy")                    (Complaint at ¶

  12, 16, 17).

          Plaintiff filed an appeal of               the final determination

   with    the    New    Jersey    Civil       Service     Commission     ("CSC").

  (Complaint at ¶ 18)             On October 1, 2018, the CSC dismissed

  the appeal based on lack of jurisdiction.                     (Complaint at ¶

  19)       On   November 1,       2018,   Plaintiff        filed   a   motion for

  reconsideration of the CSC's decision, which was denied on or

  about January 2, 2019.           (Complaint at ¶ 20, 21).

          On January 14, 2019, Kean assigned Plaintiff to a non-

  teaching assignment for the Spring 2019 semester.                     (Complaint

  at ¶ 22).      Plaintiff alleges that the non-teaching assignment

  deprived her of the opportunity to apply for other teaching

  assignments      for    which    she     would     have    earned     additional

  income.     (Complaint at ¶ 24).

          On January 15, 2019, Kean's Director of Human Resources

  issued a letter to Plaintiff disciplining her for violation


                                           2
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 9 of 32 PageID: 47




   of the Policy and for conduct unbecoming. (Complaint at ¶

   23)   Plaintiff's discipline consisted of an official written

   reprimand and mandatory completion of an Affirmative Action

   program training.         Ibid.

         Plaintiff      subsequently         filed   two   appeals     with    the

   Superior Court of New Jersey, Appellate Division, which were

   both consolidated and are presently pending.                     (Defendants'

   Certification in Support of Motion, Ex. A).

         In    August   2019,      Kean   assigned    Plaintiff      to   a   non-

   teaching assignment for the Fall 2019 semester.                    (Complaint

   at ¶ 32).       Plaintiff alleges that the second non-teaching

   assignment also violated her procedural and substantive due

   process rights.         (Complaint at ~ 59).

         Plaintiff filed her Appellate Brief with the Appellate

  Division on November 18, 2019.               (Defendants' Cert., Ex. A).

  In her brief, Plaintiff argues, among other things, that the

  Policy      is   facially     unconstitutional       and    as    applied     to

   Plaintiff       under     the     First     Amendment,     and     that     all

   disciplinary actions against her related to violation of the

  Policy      (including     the   non-teaching      assignment)      should   be

   rescinded pursuant to 42 U.S.C. 1983 as they violated her

  free speech and due process rights.                 Ibid.   Plaintiff also

  argues in her Appellate case that the non-teaching assignment

  violates the New Jersey Teacher Tenure Act.                 Ibid.

                                          3
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 10 of 32 PageID: 48




           On   the    same    date    that Plaintiff     filed     her Appellate

   Brief,       November      18,     2019,   Plaintiff    filed     the    instant

   complaint in this Court.               Plaintiff alleges in this lawsuit

   that the Policy is facially unconstitutional.                    (Complaint at

   ¶ 66)        Plaintiff further alleges that because the Policy is

   unconstitutional, Plaintiff cannot be deemed to have violated

   the Policy, and that Defendants therefore violated her rights

   under    the       First    Amendment.        (Complaint    at    ¶   68,   69).

   Plaintiff       also       alleges     that    Defendants        violated    her

   procedural due process rights under the Fourteenth Amendment

   by assigning her to non-teaching assignments and by denying

   her   an      opportunity        for   a   hearing     to   defend      herself.

   (Complaint, Count II)              Plaintiff further alleges that Kean's

   assignment      of    the    non-teaching      assignments       violated   her

   substantive due process rights under the Fourteenth Amendment

   and her procedural due process rights under the New Jersey

   Teacher Tenure Act.           (Complaint, Counts III and IV).
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 11 of 32 PageID: 49




                            STANDARD OF REVIEW

         A   complaint    should     be    dismissed     pursuant   to    Rule

   12(b)(6) if the alleged facts, taken as true, fail to state

   a legally cognizable claim.            Fed. R. Civ. P. 12(b)(6)          In

   the context of a Rule 12(b)(6) motion, a court may consider

   only the allegations in the complaint, any exhibits attached

   to the complaint, matters of public record, items subject to

   judicial notice, and documents that form the basis of the

   claim.    Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260

   (3d Cir. 2006).       The court must accept as true all of the

   factual allegations in the complaint and draw all reasonable

   inferences from those facts in favor of the plaintiffs.               Moore

   v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993)                However, the

   complaint should be dismissed if it does not contain "enough

   facts to state a claim to relief that is plausible on its

   face."    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

   A claim is plausible on its face "when the plaintiff pleads

   factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct

   alleged."    Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).             "The

   plausibility     standard    is    not    akin   to     a   `probability

   requirement,' but asks for more than a sheer possibility that

   a defendant has acted unlawfully."            Id. at 678.        Thus, to

   survive a motion to dismiss, the complaint must offer more


                                      5
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 12 of 32 PageID: 50




   than "a suspicion [of] a legally cognizable right of action."

   Twombly, 550 U.S. at 555.                The "factual allegations must be

   enough       to   raise   a    right     to       relief   above     the    speculative

   level."       Id. at 555.

          A complaint that offers "labels and conclusions" or "a

   formulaic recitation of the elements of a cause of action"

   will not survive a motion to dismiss.                             Igbal, 556 U.S. at

   678.        Therefore,        in   deciding        a     motion    pursuant      to   Rule

   12(b)(6), a court "can and should-reject `legal conclusions,'

   `unsupported          conclusions,'                 `unwarranted           references,'

   `unwarranted deductions,' `footless conclusions of law,' and

   `sweeping         legal       conclusions           in     the     form     of    actual

   allegations."'        Perry v. Gold and Laine, P.C., 371 F. Supp.

   2d 622, 626 (D.N.J.                2005) (quoting Morse             v. Lower Merion

   School Dist., 132 F.3d 902, 907, n.8 (3d Cir. 1997)).                                  As

   articulated below, Plaintiff's complaint cannot survive this

   standard of review.

          The same standard of review applies to a motion seeking

   dismissal of the complaint based upon a facial challenge to

   subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).

   See Gould Electronics, Inc. v. United States, 220 F.3d 169,

   176    (3d    Cir.   2000).         In   deciding          a   facial     challenge    to

   jurisdiction, "the court must only consider the allegations

   of    the     complaint       and    documents           referenced        therein    and


                                                 G
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 13 of 32 PageID: 51




   attached      thereto,    in    the    light    most    favorable     to    the

   plaintiff."      Ibid.    In this case, application of these legal

   principles supports dismissal of Plaintiff's complaint.

                                  LEGAL ARGUMENT

                                      POINT I

               PLAINTIFF'S COMPLAINT MUST BE DISMISSED
               AGAINST ALL DEFENDANTS BASED UPON STATE
               SOVEREIGN IMMUNITY AND BECAUSE STATE
               AGENCIES ARE NOT "PERSONS" AMENABLE TO
               SUIT UNDER 42 U.S.C. X1983.
                                     _ _

         The   Complaint     must    be   dismissed       because    Plaintiff's

   claims are barred by the Eleventh Amendment, and because state

   agencies are not "persons" under Section 1983.

               A.       Plaintiff's Claims are Barred by the
                        Eleventh Amendment.

         Under    the    Eleventh     Amendment,     states    are     generally

   immune from suit by private parties in federal court.                   Board

   of Trustees of the University of Alabama v. Garrett, 531 U.S.

   356 (2001); Lavia v. Pennsylvania Dept. of Corrections, 224

   ~'.3d 190, 195 (3d Cir. 2000).             See also Kimel v. Florida Bd.

   of Regents, 528 U.S. 62, 73 (2000)("[F]or over a century now,

   we have made clear that the Constitution does not provide for

   federal     jurisdiction        over   suits    against     non-consenting

   States.")

         Specifically,       the     Eleventh      Amendment        provides   as

   follows:



                                          7
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 14 of 32 PageID: 52




               The judicial power of the Unites States
               shall not be construed to extend to any
               suit in law or equity, commenced or
               prosecuted against one of the United
               States by Citizens of another State, or
               by Citizens or Subjects of any Foreign
               State.

   The grant of federal judicial authority in Article III of the

   Constitution is thus limited by the doctrine of sovereign

   immunity expressed in the Eleventh Amendment.

               That a State may not be sued without its
               consent   is   a    fundamental    rule   of
               jurisprudence    having   so   important a
               bearing upon the construction of the
               Constitution of the United States that it
               has   become   established    by    repeated
               decisions of this court that the entire
               judicial     power     granted    by     the
               Constitution does not embrace authority
               to entertain a suit brought by private
               parties against a State without consent
               given[.

               [Pennhurst State School and Hospital v.
               Halderman,  465   U.S.  89,  98  (1984)
               (emphasis in original)]

   Therefore, "a suit by private parties seeking to impose a

   liability which must be paid from public funds in the state

   treasury is barred by the Eleventh Amendment."             Edelman v.

   Jordan, 415 U.S. 651, 663 (1974).

         A state may waive its Eleventh Amendment immunity and

   consent to suit in federal court, but such consent must "be

   unequivocally expressed."       Pennhurst, 465 U.S. at 99.         The

   Supreme Court also has consistently held that a waiver by a
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 15 of 32 PageID: 53




   State of its sovereign immunity in its own courts does not

   constitute a waiver of the Eleventh Amendment immunity in

   federal courts.      Id. at 99, n.9; Florida Dept. of Health v.

   Florida Nursing Home Association, 450 U.S. 147, 150 (1981).

   Accordingly, absent an explicit waiver of Eleventh Amendment

   immunity, a state may not be sued in federal courts.           Edelman,

   415 U.S. at 673.

         Immunity from suit also extends to agencies, departments

   and officials of the state when the state is the real party

   in interest.     Benn v. First Judicial Dist., 426 F.3d 233, 239

   (3d Cir. 2005)       Defendant Kean University is an arm of the

   State of New Jersey and is therefore immune from this suit

   under the Eleventh Amendment.          Furthermore, "[T]he Eleventh

   Amendment bars the adjudication of pendent state law claims

   against nonconsenting state defendants in federal court.").

   Raygor v. Regents of the Univ. of Minn., 534 U.S. 533, 540-

   41 (2002) .

         "The    majority    of .cases    addressing   the    question    of

   Eleventh      Amendment    immunity     for   public      colleges    and

   universities have found such institutions to be arms of their

   respective states and thus immune from suit."                 Kovats v.

   Rutgers, The State University, 822 F.2d 1303, 1312 (3d Cir.

   1987) (citing Hall v. Medical College of Ohio at Toledo, 742

   F.2d 299, 301-02 (6th Cir. 1984)) (citations omitted).                New


                                      0
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 16 of 32 PageID: 54




   Jersey    law    expressly    recognizes      that    New   Jersey      State

   Colleges,    including     Kean   University,        exercise    government

   powers    and    perform     government    functions.           N.J.    Educ.

   Facilities Auth. v. The Conditioning Company, 567 A.2d 1013,

   1018 (App. Div. 1989), ("As part of the state government,

   state    colleges   exercise      essential    government       powers       and

   perform basic government functions.") (citations omitted),

   aff'd in part, rev'd on other grounds, 592 A.2d 559, 561-62

   (N.J.    1991)   ("[T]he   Appellate     Division     concluded,       and    we

   agree,    that    the   function     inuolved    is     governmental.").

   "[G]iven the great number of cases holding state universities

   to be instrumentalities of the state for Eleventh Amendment

   purposes, it would be an unusual state university that would

   not receive immunity."         Kashani v. Purdue Univ., 813 F.2d

   843, 845 (7th Cir. 1987).

         To determine whether a suit against a state entity is a

   suit against the state, the Court is to consider the following

   factors: 1) the status of the agency under state law, 2) the

   agency's degree of autonomy and 3}            whether the mone~r that

   would pay the judgment would come from the state.                Fitchik v.

   New Jersey Transit Rail Operations, Inc., 873 F.2d 655, 659

   (3d Cir. 1989).     All three factors carry the same weight and

   are to be considered as co-equals.             Cooper v. Southeastern

   Penna. Transp. Auth., 548 F.3d 296, 301-302. (3d Cir. 2008).


                                       10
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 17 of 32 PageID: 55




                    1. The Status Under State Law Factor

           The "status under state law" factor weighs heavily in

   favor of finding that Kean University is an arm of the state.

   It turns on facts such as whether the University:                  1) has the

   power    of    eminent   domain,     2) is     separately     incorporated,

   3) has the power to sue and be sued, 4) has the power to enter

   contracts, and 5) is subject to the New Jersey Administrative

   Procedure Act, N.J.S.A. 52:14B-1 et seq., the New Jersey Tort

   Claims    Act,   N.J.S.A.    59:1-1    et    seq.,    and   the   New    Jersey

   Contractual Liability Act, N.J.S.A. 59:13-1 et seq.                     Rehberg

   v. Glassboro State College, 745 F. Supp. 1113, 1116 (D.N.J.

   1990).       See also Fitchik, 873 F.2d at 659 (describing this

   prong    as    considering    "how    state     law   treats      the    agency

   generally,      whether the      entity is separately incorporated,

   whether the agency can sue and be sued in its own right, and

   whether it is immune from state taxation.").

          The    relevant    facts      support    a     finding     that     Kean

   University is an arm of the State.             State colleges, including

   Kean University, "have the power of eminent domain, a hallmark

   of state sovereignty."        State of New Jersey, Dep t of Envtl.

   Prot. v. Gloucester Envtl. Mgmt. Servs., Inc., 923 F. Supp.

   651,    658   (D.N.J.    1995)    (citing     N.J.S.A.      18A:64-6(1)    and

   Crawford v. Richard Stockton State College, Civil Action No.

   90-1230       (D.N.J.     Sept.      26,      1990)      (Gerry,        C.J.)).


                                         11
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 18 of 32 PageID: 56




   Additionally, Kean University is not separately incorporated,

   does not have the power to sue and be sued, and is exempt

   from sales and property tax.                  See N.J.S.A. 18A:64-6, 18A:3B-

   6, 54:32B-1 et seq., 54:4-3.6.                     Furthermore, Kean University

   is subject to the State College Contracts Law, the New Jersey

   Tort Claims Act and the New Jersey Contractual Liability Act.

   It   is     a    "state       agency"    within          the   definition       of   the

   Administrative           Procedure      Act,        N.J.S.A.        52:14B-2(a),     the

   governing        board    must   determine          certain     controversies        and

   disputes in conformance               with        the   Administrative        Procedure

   Act, N.J.S.A. 18A:3B-6(f), and the governing board's final

   decisions are directly appealable to the Appellate Division.

   Ibid.     Moreover, Kean University is subject to the                             Civil

   Service Laws.        N.J.S.A. 11A:1-1 et seq.                       Thus, this factor

   weighs    heavily        in   favor     of    the       application     of    sovereign

   immunity, as has been found by several courts.                               See, e.g.,

   Nannay v. Rowan College, 101 F. Supp. 2d 272, 284 (D.N.J.

   2000); Gloucester Envtl. Mgmt. Servs., Inc., 923 F. Supp. at

   658-59; Rehberg, 745 F. Supp. at 1116.

         The       recent    decision      in    Maliandi         v.    Montclair    State

   Univ., 845 F.3d 77 (3d Cir. 2016), in which the Court held

   that Montclair State University is an arm of the State of New

   Jersey and is entitled to sovereign immunity, is directly on

   point and controlling.            In Maliandi, the Court found that the

                                                12
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 19 of 32 PageID: 57




   "status under state law" factor weighed in favor of immunity

   for Montclair, because Montclair cannot sue or be sued in its

   own name, is immune from state taxes, can exercise the power

   of eminent domain and is subject to New Jersey administrative

   procedure and civil service laws.        Maliandi, 845 F.3d at 96.

          Kean University is a New Jersey state college much like

   Montclair State       University,   subject   to   the   same    laws and

   governance. For the same reasons argued above and set forth

   in Maliandi, the status under state law factor weighs heavily

   in favor of Kean.

                  2. Autonomy Factor

          The "autonomy" factor also weighs heavily in favor of

   finding that Kean University is an arm of the state entitled

   to sovereign immunity.       In Maliandi, the Court found that the

   autonomy factor favored        immunity as    to   Montclair for      the

   following reasons: 1) all members of the Board of Trustees

   are appointed       by the   Governor and confirmed       by the State

   Senate for six year terms, 2) The Governor is vested with the

   sole   power   to   collectively    bargain   on   behalf   of    college

   employees, 3) the Secretary of Higher Education, a member of

   the Governor's cabinet, has authority to issue master plans

   for higher education in the state, license and accredit the

   institutions, impose ethics rules, approve academic programs,

   review budget requests and issue certain regulations, 4) the

                                       13
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 20 of 32 PageID: 58




   Secretary may also visit a school at any time to review its

   financials and compliance with appropriate laws, 5) the state

   colleges are required to spend their budgets in accordance

   with    the    general     provisions       of     the     state    budget    and

   appropriations, 6) the state colleges are subjected to the

   Administrative Procedure Act, the State College Contracts Law

   and the civil service laws, 7) the state colleges must comply

   with certain limitations on their ability to make deposits in

   financial institutions, and 8) the state colleges are subject

   to significant reporting requirements.                   Maliandi at 97-98.

          All of the above factors apply to Kean University as

   well.    Therefore, pursuant to Maliandi, the autonomy factor

   weighs in favor of sovereign immunity.

                      3. Funding Factor

          The Legislature annually appropriates substantial State

   funds to the state colleges, including Kean University.                      See,

   e•g•, P.L.2019 c.150.         Therefore, State funds will inevitably

   be   paid     to    satisfy    judgments         against    state    colleges.

   Moreover, a detrimental judgment against Kean would affect

   its financial well-being and stability, which in turn could

   affect the State        because   the State's financial statements

   account for the University.         Thus, even if the state treasury

   is not legally obligated to pay it, a judgment against the

   University could negatively impact on the state treasury.

                                          14
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 21 of 32 PageID: 59




   See Kashani, 813 F.2d at 846 (holding that judgment against

   university would affect the state treasury where university

   is dependent on state appropriations even though "the state

   treasury would not write out a check").

         Even assuming this factor does not weigh in favor of

   immunity,     Kean       University    is    nevertheless    entitled     to

   immunity because the other two factors weigh heavily in favor

   of finding it is an arm of the State.             See, e.g., McCauley v.

   Univ. of the Virgin Islands, 618 F.3d 232, 240 (3d Cir. 2010)

   (affirming     public       university's      entitlement    to    Eleventh

   Amendment immunity where "two of the three factors weighed in

   favor of [the university] being an arm of the Territory:                [the

   university's] status under Virgin Islands law and its level

   of autonomy."); Bowers v. The National Collegiate Athletic

   Ass n, 475 F.3d 524, 549-50 (3d Cir. 2007) (finding state

   university    to    be    entitled    to    Eleventh   Amendment   immunity

   because the "status under state law" and "autonomy" factors

   weighed in favor of finding the university to be an arm of

   the state); see also Nannay, 101 F. Supp. 2d at 284 (finding

   entitlement        to     Eleventh     Amendment       immunity    despite

   predominance of funding factor); Rehberg, 745 F. Supp. at

   1116 (same).

         In summary, when balancing the Fitchik factors it is

   abundantly clear that Kean University is immune from suit in

                                         15
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 22 of 32 PageID: 60




   federal court.        See Maliandi, 845 F.3d at 99.         Accordingly,

   because Kean University is an arm of the State of New Jersey,

   the    present   lawsuit   must    be     dismissed   against   Kean    with

   prejudice.

          Moreover, it is well established that individual state

   employees sued in their official capacities are also immune

   from claims for damages by the Eleventh Amendment.              Capogrosso

   v. Supreme Court of N.J., 588 F.3d 180, 185 (3d Cir. 2009).

   Accordingly,      Plaintiff's     complaint must also      be   dismissed

   with    prejudice      against     all     of   the   individual       state

   defendants,      as   they are all being sued in their official

   capacities.

               B.   Plaintiff's Claims Against Kean Must
                    Be Dismissed Because It Is Not a
                    "Person" Amenable to Suit Under 42
                    U.S.C. X1983.

          Plaintiff's Section 1983 claims against Kean must also

   be dismissed because it is not subject to liability under the

   statute.    42 U.S.C. ~ 1983, provides that:

               Every person who, under color of any
               statute, ordinance, regulation, custom,
               or usage, of any State      subjects, or
               causes to be subjected, any citizen of
               the United States or other person within
               the jurisdiction thereof to be deprived
               of any rights, privileges, or immunities
               secured by the Constitution or laws,
               shall be liable to the party injured in
               an action at law, suit in equity, or
               other proper proceeding for redress.



                                        16
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 23 of 32 PageID: 61




   Kean    University         is   a     State     agency,       not    a     "person."

   Accordingly, plaintiff's claims brought pursuant to 42 U.S.C.

   X1983 should also be dismissed as Kean is not subject to

   liability under this statute.


                                         POINT II

                 THE INDIVIDUAL DEFENDANTS ARE ENTITLED TO
                 QUALIFIED      IMMUNITY      AND      THE
                 CONSTITUTIONAL CLAIMS AGAINST THEM IN
                 THEIR  INDIVIDUAL   CAPACITIES   MUST  BE
                 DISMISSED


          To the extent that Plaintiff is suing the Defendants in

   their individual capacities, the individual Defendants are

   entitled     to    qualified        immunity.       "[G]overnment          officials

   performing        discretionary functions           generally        are    shielded

   from liability for civil damages insofar as their conduct

   does    not        violate      clearly       established           statutory      or

   constitutional rights of which a reasonable person would have

   known."     Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).                         A

   right is "clearly established" when it is sufficiently clear

   that a reasonable official would understand that his or her

   act violates that right. Anderson v. Creighton, 483 U.S. 635,

   640 (1987).

          If   the    official     did    not    violate    clearly      established

   constitutional        or     statutory       law,   he   or    she       would   have

   immunity. Schneider v. Simonini, 163 N.J. 336, 354 (2000).


                                            17
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 24 of 32 PageID: 62




   Thus,   qualified       immunity     "protects     all       but   the   plainly

   incompetent or those who knowingly violate the law." Morgan

   v. Union Cty. Bd. of Chosen Freeholders, 268 N.J. Super. 337,

   362 (App. Div. 1993).

         Moreover, Section 1983 is not the vehicle for disputing

   the   wisdom    of   every    decision     made   by     a   public    official:

   "implicit in the idea that officials have some immunity

   . for their acts, is the recognition that they may err.                         The

   concept of immunity assumes that it is better to risk some

   error and possible injury from such error than not to decide

   or act at all." Scheuer v. Rhodes, 416 U.S. 232, 241-242

   (1973) .

         Under     Section      1983,   it    is     well       established    that

   liability      cannot   be   predicated      solely      upon      a   theory   of

   respondeat superior. See Polk County v. Dodson, 454 U.S. 312,

   325, (1981). In Rode v. Dellarciprete, 845 F. 2d 1195, 1207

   (3d Cir. 1988), the court explained:

               A defendant in a civil rights action must
               have personal involvement in the alleged
               wrongs; liability cannot be predicated
               solely on the operation of respondeat
               superior. Personal involvement can be
               shown through allegations of personal
               direction or of actual knowledge and
               acquiescence.       Allegations        of
               participation or actual knowledge and
               acquiescence, however, must be made with
               appropriate particularity.

               Id. at 1207 (citations omitted).


                                         18
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 25 of 32 PageID: 63




         To state a claim under Section 1983, the complaint must

   allege specific conduct by a state official which violates a

   constitutional     right   of   plaintiff.    Ruffin      v.   Beal,    468

   F.Supp. 482, 490 (E.D. Pa 1978)           Personal involvement is a

   necessary element of a Section 1983 claim, and a superior

   official is not liable for the acts of              his subordinates,

   merely on the basis of that relationship.               See Delbridge v.

   Schaeffer, 238 N.J. Super. 323, 357 (Law Div. 1989).

         Because     vicarious     liability    does       not    apply    to

   Section 1983     claims,    Plaintiff     "must     plead      that    each

   Government-official      defendant,     through   the    official's    own

   individual actions, has violated the Constitution."              Ashcroft

   v. Iqbal, 556 U.S. at 676.

         At the outset, Plaintiff's allegation against Defendant

   Farahi, is limited to the following: "[u]pon information and

   belief, the decision to give Plaintiff a second non-teaching

   assignment was authorized by Defendant Farahi."                (Complaint

   at ¶ 33)     There is no allegation of personal involvement by

   Defendant Farahi; rather Plaintiff's one allegation appears

   to be based upon a theory of respondeat superior.                As such,

   Plaintiff has failed to state any claims against Defendant

   Farahi in his individual capacity, and all claims against

   Defendant Farahi should accordingly be dismissed.



                                      19
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 26 of 32 PageID: 64




           Plaintiff's allegations as to Defendant Vigdor, Acting

   Associate Dean at the School of Online Learning, consist of:

   1)    Defendant      Vigdor sent        her an e-mail          with    instructions

   pertaining to an online course that Plaintiff was required to

   take and 2) After Plaintiff emailed Vigdor indicating that

   she     was   having     difficulty        following        the       instructions,

   Defendant Vigdor wrote back and directed Plaintiff to bring

   her inquiries to Defendant Toney.                  (Complaint at ¶ 42-43).

   These    two allegations           do   not in any        way state      claims of

   constitutional violations.               Accordingly, Plaintiff's claims

   against Defendant Vigdor should be dismissed.

          Likewise, Plaintiff's claims against Defendant Chapman,

   her   instructor for         the    online      course,    are    that Defendant

   Chapman gave her a zero on her assignments and gave her a

   failing grade for the course.              (Complaint at ¶ 53, 58).            These

   allegations also do not state actionable claims under the

   First    Amendment,      Fourteenth       Amendment,       or    the    New   Jersey

   Teacher Tenure Act.          Accordingly, Plaintiff's claims against

   Defendant Chapman should be dismissed.

          As     to     Defendants         Green     and     Toney,        Plaintiff's

   allegations        consist   of     actions     taken     by    these   Defendants

   while performing discretionary functions within the scope of

   their job duties.        Defendant Green is the Chief Labor Counsel

   for Kean.          Plaintiff's allegations against Defendant Green

                                             20
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 27 of 32 PageID: 65




   include    that       he    allegedly     did    not    release          confidential

   information regarding Plaintiff's affirmative action training

   to her Union, absent Plaintiff signing a release.                          (Complaint

   at ¶ 27)         Plaintiff then acknowledges that she refused to

   sign   the      release.           (Complaint    at     ¶    29)          Plaintiff's

   allegations against Green also consist of his denial of a

   grievance       filed       by     Plaintiff's     Union         on      her   behalf.

   (Complaint at ¶ 30, 31, 41, 48, 52)                         These allegations do

   not state viable claims of Section 1983 violations against

   Defendant Green in his individual capacity, and therefore

   should be dismissed.

          Plaintiff's          allegations    against      Defendant         Toney,   the

   Provost    of       Kean,    are    similarly    based       upon      actions     that

   Defendant Toney allegedly took while performing discretionary

   functions within the scope of his job duties, such as sending

   Plaintiff       a     letter       advising     her     of       her     non-teaching

   assignments, providing deadlines by which Plaintiff had to

   complete research assignments, and directing her to complete

   an online course. (Complaint at ¶ 22, 34, 35, 40)                              Again,

   these allegations do not state viable claims of Section 1983

   violations          against      Defendant      Toney       in     his     individual

   capacity, and therefore should be dismissed.

          Thus, Plaintiff's allegations against each of the State

   Defendants amount to her dissatisfaction with certain actions

                                             21
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 28 of 32 PageID: 66




   taken by these Defendants while performing their usual job

   functions.      Plaintiff's complaint does not establish that

   these individual Defendants engaged in discriminatory conduct

   in violation of Plaintiff's constitutional rights.                    For the

   aforementioned reasons, Plaintiff's claims against all of the

   individual State Defendants in their individual capacities

   should be dismissed with prejudice as Plaintiff has failed to

   plead   specific,      knowing    conduct     by   these   state    officials

   which violated Plaintiff's clearly established constitutional

   rights.

                                     POINT III

               PLAINTIFF'S COMPLAINT SHOULD BE DISMISSED
               BASED ON THE YOUNGER ABSTENTION DOCTRINE


          Pursuant to the Supreme Court's ruling in Younger v.

   Harris, 401 U.S. 37 (1971), federal courts are required to

   refrain from exercising jurisdiction over matters before them

   that    would       interfere    in    an     ongoing   state      proceeding

   concerning      a    substantial      state    interest,    in     which   the

   plaintiff is able to adequately raise her claims.                    Where a

   federal plaintiff seeks to inject a federal court into such

   a state proceeding, Younger holds that, in the absence of

   extraordinary circumstances justifying intrusion, abstention

   is warranted.        Id. at 54.

          As the Younger Court explained, the abstention doctrine

                                          22
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 29 of 32 PageID: 67




   was born from:

                 a notion of comity, that is, a proper
                 respect for the state functions, a
                 recognition of the fact that the entire
                 country is made up of a Union of separate
                 state governments, and a continuance of
                 the belief that the national Government
                 will fare best if the States and their
                 institutions are left free to perform
                 their   separate   functions   in   their
                 separate ways.

                 Id. at 44.

         While    the   Younger doctrine   requires abstention      where

   there are ongoing state court proceedings, it also requires

   abstention where a plaintiff did not exhaust his or her state

   court remedies.       O'Neill v. City of Philadelphia, 32 F.3d

   785, 790 (3d. Cir. 1994). The O'Neill court explained that:

               It is well-settled that, for Younger
               purposes, the State's trial-and-appeals
               process is treated as a unitary system,
               and for a federal court to disrupt its
               integrity by intervening in midprocess
               would demonstrate a lack of respect for
               the State as sovereign. Thus, a necessary
               concomitant of Younger is that a party
               wishing to contest in federal court the
               judgment of a state judicial tribunal
               must exhaust his state appellate remedies
               before seeking relief in the District
               Court.

               Id. at 790. (quotation marks,         brackets and
               citations omitted).

   The O'Neill court held that:

               [S]tate proceedings remain "pending," within
               the meaning of Younger abstention, in cases .
                   where a coercive administrative proceeding

                                      23
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 30 of 32 PageID: 68




                  has been initiated by the State in a state
                  forum, where adequate state-court judicial
                  review of the administrative determination is
                  available to the federal claimants, and where
                  the claimants have chosen not to pursue their
                  state-court  judicial   remedies,   but  have
                  instead sought to invalidate the State's
                  judgment by filing a federal action.

                  Id. at 791.

          The Younger abstention doctrine is directly applicable

   in this matter.          Here, Plaintiff has an ongoing state court

   proceeding pending in the Superior Court, Appellate Division,

   in which she has raised identical issues and claims.                            Indeed,

   Plaintiff filed her Appellate Brief in that matter on the

   same    date    that     she    filed     this        federal       lawsuit.      (See

   Defendants'       Cert.,       Ex.   A)         It    is     abundantly     clear   in

   Plaintiff's Appellate Brief that she has already raised the

   same constitutional issues in the New Jersey state courts,

   namely    that     the     New       Jersey          State    Policy      Prohibiting

   Discrimination in the Workplace is unconstitutional, and that

   all disciplinary actions against her related to violation of

   the Policy (including the non-teaching assignment) violated

   her    free    speech,    due    process        rights,       and   the   New   Jersey

   Teacher Tenure Act.         Ibid.      Plaintiff's appeal in state court

   was filed before the instant federal court matter, and is

   presently pending.




                                             ►~'
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 31 of 32 PageID: 69




         Plaintiff     herself      readily    acknowledges          that,    "[t]he

   legality   and     constitutionality       of   the    above        disciplinary

   actions are the subjects of the pending consolidated appeal

   before the New Jersey Superior Court, Appellate Division."

   (Complaint    at    ¶    26)      While    Plaintiff's        appeal      in     the

   Appellate Division does not include reference to her second

   non-teaching     assignment,      Plaintiff     is    undoubtedly able           to

   adequately raise this issue in the Appellate Division, just

   as she has already raised the issue of her first non-teaching

   assignment.      To that end, under O'Neill, Plaintiff has failed

   to exhaust her state court remedies regarding the second non-

   teaching assignment.

         Plaintiff     is    seeking    to    inject     this    court       into   an

   ongoing,   pending       state   court proceeding       in     which she         has

   raised   identical       constitutional     claims.          This    is   clearly

   improper   under    Younger.        Accordingly,       it    is     respectfully

   requested that this         Court abstain and dismiss Plaintiff's

   complaint with prejudice.
Case 2:19-cv-20413-WJM-MF Document 4-1 Filed 01/31/20 Page 32 of 32 PageID: 70




                                 CONCLUSION

         For all the foregoing reasons, it is respectfully requested

that the Court dismiss Plaintiff's Complaint in its entirety and

with prejudice.




                           Respectfully submitted,

                           GURBIR S. GREWAL
                           ATTORNEY GENERAL OF NEW JERSEY



                     By:   /s/ Rimma Razhba
                           Rimma Razhba
                           Deputy Attorney General



DATED: January 31, 2020




                                      26
